Case 3:20-cv-00062-BRM-LHG Document 8 Filed 12/31/20 Page 1 of 5 PageID: 169




NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                     :
MISAGH ALAMI,                        :
                                     :
               Plaintiff,            :     Case No. 3:20-cv-00062-BRM-LHG
                                     :
            v.                       :
                                     :           OPINION
10M CORP. AND ALLISON BRAND,         :
                                     :
               Defendants.           :
____________________________________:

       Before this Court is a motion by Plaintiff Misagh Alami (“Alami”) seeking Default

Judgment against Defendants 10M Corporation and Allison Brand pursuant to Fed. R. Civ. P.

55(b)(1). (ECF. No 7.) To date, Defendants 10M Corp. (“10M”) and Allison Bland (“Bland”)

(together “Defendants”) have not appeared. Having reviewed the motion and the record and having

declined to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons

set forth below, and for good cause appearing, Plaintiff’s motion is GRANTED.

I.     BACKGROUND

       Plaintiff Misagh Alami is a full stack developer and expert in WordPress. In late December

2016 or early January 2017, Bland, at the time employed as a Media Specialist in the Department

of African American Studies at Princeton University, contacted Alami about website development

work being commissioned by the department. (ECF No. 1 at 3.) Alami had previously done other

web development work for Bland and the department which he successfully completed in

December 2016. (ECF No. 1 at 3.) On January 11, 2017, Bland retained Alami at a rate of $3,000

per week for this new work. (ECF No. 1 at 3.) On a weekly basis between January 2017 and May
Case 3:20-cv-00062-BRM-LHG Document 8 Filed 12/31/20 Page 2 of 5 PageID: 170




2018 Alami provided Bland with a detailed development schedule. (ECF No. 1 at 4.) Work being

complete on August 1, 2018. (ECF No. 1 at 4.)

       Plaintiff filed the Complaint on January 3, 2020 against Defendants, seeking damages from

breach of contract and fraud, among other claims. (See generally ECF No. 1.) On January 8, 2020,

10M was served with a copy of the Complaint and Summons. (ECF No. 7-11.) On March 3, 2020,

the Honorable Magistrate Judge Lois H. Goodman ordered that Defendant Bland be deemed served

via Plaintiff’s service through certified mail and regular mail. (ECF No. 5.) Both 10M and Bland

have failed to answer or otherwise defend this action.

       On February 14, 2020, Alami filed a Request to Enter Default against 10M and Bland (ECF

No. 4.) and the Clerk entered default for failure to please or otherwise defend that same day. On

April 15, 2020, Alami filed a Motion for Default Judgment against 10M and Bland. (ECF No. 7.)

II.    DECISION

       A default judgment may be entered “against a properly served defendant who fails to file

a timely responsive pleading.” Louisiana Counseling & Family Servs., Inc. v. Makrygialos, LLC,

543 F. Supp. 2d 359, 364 (D.N.J. 2008) (citing Fed. R. Civ. Pro. 55(b)(2); Anchorage Assoc. v.

Virgin Is. Bd. of Tax Rev., 922 F.2d 168, 177 n.9 (3d Cir.1990)). The judgment must be entered by

the court, rather than the clerk, where the amount is not sum certain or cannot be made certain by

computation. Fed. R. Civ. P. 55(b).

       Entry of default judgment is within the discretion of the district court, although cases

should “be disposed of on the merits whenever practicable.” Hritz v. Woma Corp., 732 F.2d 1178,

1180 (3d Cir. 1984) (citing Tozer v. Charles A. Krause Milling Co., 189 F.2d 242, 244 (3d Cir.

1951)); see Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000); Louisiana Counseling

& Family Servs., 543 F. Supp. 2d at 364. To determine the appropriateness of the entry of a default
Case 3:20-cv-00062-BRM-LHG Document 8 Filed 12/31/20 Page 3 of 5 PageID: 171




judgment, the Court may conduct a hearing when, “to enter or effectuate judgment, it needs to . . .

determine the amount of damages [or] establish the truth of any allegation by evidence.” Fed. R.

Civ. P. 55(b).

          Generally, courts treat all pleadings and allegations of the plaintiff as true on a motion for

default judgment. See Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990). However,

the Court is not required to accept Plaintiff’s conclusions of law and, therefore, “it remains for the

[C]ourt to consider whether the unchallenged facts constitute a legitimate cause of action” against

Defendants. Directv, Inc. v. Asher, 2006 WL 680533, at *1 (D.N.J. Mar. 14, 2006) (quoting

Charles A. Wright, Arthur R. Miller & Mary Kay Kane, 10A Federal Practice and Procedure §

2688, at 58-59, 63 (3d ed. 1998)); accord Louisiana Counseling & Family Servs., 543 F. Supp. 2d

at 364; Comcast Cable Commc’ns v. Bowers, No. CIV 06-1664 RBK, 2007 WL 1557510, at *2

(D.N.J. May 25, 2007).

          The Court finds service of the Summons and Complaint were properly effectuated with

respect to 10M and Bland, and default was duly noted by the Clerk of the Court against 10M and

Bland for their failure to plead or otherwise defend in this action. The Court further finds that the

unchallenged facts as presented in Alami’s Motion and by counsel constitute a legitimate cause of

action.

          Alami has adequately pled his claims based in contract and quasi-contract theories. “A

party alleging a breach of contract satisfies its pleading requirement if it alleges (1) a contract; (2)

a breach of that contract; (3) damages flowing therefrom; and (4) that the party performed its own

contractual duties.” Video Pipeline, Inc. v. Buena Vista Home Entm't, Inc., 210 F. Supp. 2d 552,

561 (D.N.J. 2002). Alami has shown that he and Defendants had an agreement pursuant to which

Alami would provide web development services in exchange for compensation in the sum of
Case 3:20-cv-00062-BRM-LHG Document 8 Filed 12/31/20 Page 4 of 5 PageID: 172




$3,000 per week beginning January 11, 2017, later raised $5,000 per week beginning in March

2017. (See generally ECF No. 1; ECF No. 7-19). Plaintiff has also pled that he was assured he

would be compensated for the 81 weeks of services completed in the amount of $385,000, and that

Defendants have failed to pay. (ECF. No. 1 at 6; ECF No. 7-19.)

        Alami has also adequately pled his claims based on misrepresentation and fraud. To state

a claim for common law fraud under New Jersey law, a plaintiff must allege “(1) [the defendant

made] a material misrepresentation of a presently existing or past fact; (2) knowledge or belief by

the defendant of its falsity; (3) [the defendant had] an intention that the other person rely on it; (4)

reasonable reliance thereon by the other person; and (5) resulting damages.” Triffin v. Automatic

Data Processing, Inc., 394 N.J. Super. 237, 246 (App. Div. 2007) (citing Gennari v. Weichert Co.

Realtors, 148 N.J. 582, 610 (1997)). Alami has shown that Defendants made material

misrepresentations that they knew to be false intending for him to rely on them. (See generally

ECF No. 1; ECF No. 7-19) In correspondence with Bland throughout the web design project,

Alami was repeatedly reassured that he would be paid for his work in the agreed upon sum. (See

generally ECF No. 7-19.) Alami has also shown that he reasonably relied on these

misrepresentations and in doing so incurred damages.

        As to the New Jersey Consumer Fraud Act, courts have interpreted this section to require

the following three elements to state a cause of action under the CFA: “1) unlawful conduct by

defendant; 2) an ascertainable loss by plaintiff; and 3) a causal relationship between the unlawful

conduct and the ascertainable loss.” Bosland v. Warnock Dodge, Inc., 197 N.J. 543, 557 (2009)

(citing Int'l Union of Operating Eng'rs Local No. 68 Welfare Fund v. Merck & Co., Inc., 192 N.J.

372, 389 (2007)). Alami has shown that Defendants misrepresented the circumstances surrounding

his payment resulting in an ascertainable loss by him. (See generally ECF No. 7-19.)
Case 3:20-cv-00062-BRM-LHG Document 8 Filed 12/31/20 Page 5 of 5 PageID: 173




III.   CONCLUSION

       Accordingly, for the reasons set forth above and for good cause appearing, that Alami’s

Motion for Default Judgment (ECF No. 7) is GRANTED as set forth in the accompanying order.



       Date: December 31, 2020                             /s/ Brian R. Martinotti__________
                                                           HON. BRIAN R. MARTINOTTI
                                                           UNITED STATES DISTRICT JUDGE
